.

    -    COPY                                                                              COPY

                                           Tm    ATTORNEY GENERAL
          (Sea11                                   OF TEXAS

         OROVER SELLERS                         Austin 11, Texas
        Attorney General



        Dr. E. N. Jones, President
        Texas College of Arts and Industries
        Klngsvllle, Texas                                    Re: Can the Board of Directors of the
                                                             Texas College of Arts & Industries
                                                             legally enter into a contract with a
        Dear Dr. Jones:                                      coach who receives a part of his salary
                                                             under the educational appropriation bill
                                                             and agree to pay him out of the athletic
                                                             department income for a longer period
                                                             than one year?

                    Your letter of December 28, 1945, reads, In part, as follows:

                    "If a coach 1s paid entirely from the athletic fund, the source of which
                1s entirely from athletic department income, I judge it 1s in order for a
                contract of two, three. five or more years to be entered into. It would seem.
                from newspaper reports, that the University of Texas and A. & M. College fol-
                low such a plan.

                    "Would the signing of a contract for more than   one year at a time be legal-
                ly tenable if the Institution, being smaller, does   not employ a coach for lnter-
                collegiate athletic purposes only, but uses a part   of his time for physical
                education activity work and thereby pays a part of   his salary. at least, from
                state appropriatlo"s?'

                  A proper determination of your question requires a review of the following pertl-
        "ent Statutes and Section 6 of Article VIII of the Texas Constitution, to-wit:

                    “Sec. 6.  No money shall be drawn from the Treasury but in pursuance of
                specific appropriations made by law; "or shall any appropriation of money
                be made for a longer term than two years, except by the first Legislature to
                assemble under this Constitution, which may make the necessary appropriations
                to carry on the government until the assemblage of the sixteenth Legislature.

                  The 49th Legislature at its Regular Session 1" 1945 speclflcally passed legisla-
        tion on this subject 1" Senate Bill 324 (Chapter 362, page 652, Laws of 1945). Section 1 of
        which reads, in part, as follows:

                    "Section 1. The salaries of all State Officers and all state employees,
                except those Constitutional State Officers "hose salaries are speclflcally
                fixed by the Constltutlo", and except the salaries of the District Judges and
                other compensation of District Judges shall be, for the period beginnIng
                September 1, 1945. and ending August 31, 1947, In such sums or amounts as may
                be provided for by the Legislature in the general appropriation bills. . .'

                   I" confonnlty with Section 6 above, the 49th kgislature in 1945 passed what is
         oommonly called the Educational Appropriation Bill (Chapter 377. page 682, Acts of Regular
COPY                                                                               COPY

Dr. E. N. Jones - page 2      o-7012



Session, 1945). Section 1 of which appears as follows:

           "Section 1. (a) That all balances I" the institutional funds of the
       Several State I"stlt"tio"s named in this Act, at the close of the fiscal
       year ending August 31, 1945, including balances in their revolving funds
       at that time, and the entire Income in said funds during each of the two
       fiscal yeax ending August 31. 1946, and August 31, 1947. which are not
       otherwise appropriated for either or both of said fiscal years are hereby
       appropriated for the support, maintenenoe, o?eration, and improvement of
       said State l"stitutlc" during each of said fiscal years, respectively."

          At page 765 of Chapter 377, supra, appears the specific appropriation to Which
you allude, viz.:

             "Health and Physical Education"
                                                                 For the Years ending
                                                          Aug.   31, 1946   Aug. 31, 1947

           39.   Professor and head of Department                $3,300         $3,300
           40.   Associate professor                                             2,300
           41.   Instructor                                       2,200          2,200
           42.   Instructor                                                      2,200"

           Subsection 11 of Chapter 377. supra, reads:

           "Athletic or Fxtramural Department. The general provlsion~ made in this
       Act shall not apply to athletic or extramural departments, and as to these
       exceptions, the governing board shall make such necessary rules and adjust-
       ments as may be deemed advisable."

          Section 1 of Article 2654d of Vernon's Annotated Statutes of 1925. reads, in
part, as follows:

           "The governing boards of . . . Texas College of Arts and Industries , . .
       may retain control respectively of the following sums of money collected at
       each of said Several institutions in carrying out the functions of a" educa-
       tional lnstltution. such as . . . receipts from school athletic actlvltles
       . . ."

          The lnstit"tlonal funds, including receipts from school athletic activities, men-
tioned in Section 1 of Article 2654d, and appropriated by Section 1, Subdivision (a) of
the Educational Appropriation Bill for the current biennium are State funds and could not
be expended unless they were appropriated by the Legislature.

          It 1s apparent that the coach, If employed, will be an employee of the College,
and his salary will be paid from State funds. whether he Is paid entirely or partly from
receipts derived from the school's athletic activities, or from the appropriation made
to the College out of the State's General Fund for the current blennlum ending August 31,
1947.  Therefore, the Board of Directors of the Texas College of Arts and Industries are
unauthorized to enter into a contract with an employee for his services for a term extend-
ing beyond August 31, 1947. the expiration date of the current appropriation made for such
purpose.
COPY                                                                           COPY

Dr. E. N. Jones - Page 3    O-7012



          You are further advised that we know of no legal objection to your Board making
a contract with a teacher or athletic coach for his services for a period of time extend-
ing beyond August 31, 1947, subject to subsequent appropriations being made by the kgls-
lature to pay his salary for such time of employment. If no such appropriations are made
such a contract would then tennlnate when the current appropriation expires, August 31,
1947.

                                              Yours very truly,

                                               ATTORNEY QENERAL OF TEXAS

                                              By     a/   Wm. J. Panning

                                              Wm. J. Fanning
                                              Assistant
WJF:AMM:“c


APPROVED   JAN lb, 1946
s/ Carlo6 C. Ashley
FIRST ASSISTAliT
ATTORNEY GENERAL

Approved Opinion Committee Ey   s/BWB   Chairman